Title: To George Washington from William Hartshorne, 13 February 1788
From: Hartshorne, William
To: Washington, George



General Washington
Alexandria February 13th 1788

Enclosed is your Accot with W.H. & Co. Amot £34.19.5 also an accot of what will be due to the Potowmack Co. the 15th next Mo. say £33.14.8 Virga Currency—If agreeable to you I will take your draft on London payable at 30 days sight for either, or both these accounts, at the Excha. of 40 ⅌ct. I am very Respectfully Yours

Wm Hartshorne

